Citation Nr: 1434844	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-45 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for service-connected chronic sinusitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for chronic sinusitis and assigned a zero percent rating from July 1, 2008.  

The Veteran appeared at a Travel Board hearing with the undersigned in January 2011.  A transcript is of record.

In June 2013, the Board remanded the Veteran's claim for further development, to include obtaining VA medical records and scheduling an examination to assess the current severity of the Veteran's sinusitis.  The Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  From July 1, 2008 to August 11, 2013, the service-connected chronic sinusitis has been manifested by three or four non-incapacitating episodes of sinusitis per year with symptoms of headaches, chronic drainage, and pressure, and there is no evidence of incapacitating episodes requiring prolonged antibiotic treatment, surgery, chronic osteomyelitis, or near continuous sinusitis following repeated surgeries.  



2.  From August 12, 2013, the service-connected chronic sinusitis has been manifested by six or more non-incapacitating episodes characterized by headaches, pain, and discharge, and there is no evidence of incapacitating episodes requiring prolonged antibiotic treatment, surgery, chronic osteomyelitis, or near continuous sinusitis following repeated surgeries.   


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent disability evaluation and no higher has been met for the chronic sinusitis from July 1, 2008 to August 11, 2013.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.97, Diagnostic Code 6510 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 30 percent disability evaluation and no higher has been met for the chronic sinusitis from August 12, 2013.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.97, Diagnostic Code 6510 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO provided notice letters to the Veteran in April 2008, prior to the initial adjudication of the claim, and in March 2009.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection and an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) . 

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of the claim. Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private treatment records, statements in support of the claim by the Veteran and his representative, hearing testimony, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Here, the Veteran has specifically questioned the May 2008 general medical VA examination, stating in his March 2009 notice of disagreement that the examiner did not find sinusitis pathology the day of the examination but that he has recurring symptoms.  The Veteran was afforded another VA examination in August 2013.  The Veteran has not challenged the 2013 examination's adequacy or thoroughness, or the competency of the examiner.  The Board finds that the 2013 VA examination is adequate for rating and adjudication purposes.  The examination was performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiner carefully examined the Veteran.  The examination report is accurate and fully descriptive.  An opinion as to whether the service-connected sinusitis caused any functional loss and as to the effects of the disabilities on the Veteran's ordinary activity and occupational impairment was provided.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Additionally, the Veteran testified at a hearing before the Board in January 2011.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the Acting VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating).

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Scheduler ratings for sinusitis are provided by application of the General Rating Formula for Sinusitis (General Formula) found at 38 C.F.R. § 4.97.  The General Formula provides that a non-compensable rating is warranted for sinusitis detected by X-ray only.  A 10 percent rating is warranted when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis.  A maximum 50 percent rating is warranted following radical surgery with chronic osteomyelitis or for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  An "incapacitating episode" of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994) (impairments associated with a veteran's service-connected disability may be rated separately unless they constitute the same disability or the same manifestation).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

The Veteran contends that he is entitled to a compensable rating for sinusitis.  In reviewing the record, the Board finds that for the time period of July 1, 2008 to August 11, 2013, the disability picture due to the service-connected sinusitis more closely approximates the criteria for a 10 percent disability evaluation under Diagnostic Code 6510 based upon findings of three to four non-incapacitating episodes a year characterized by chronic discharge, sinus pressure, and headaches.  

At the May 2008 pre-discharge examination, the Veteran reported experiencing sinusitis symptoms for the past two years.  Although the examiner did not find any incapacitating episodes of sinusitis, he noted the Veteran had approximately two non-incapacitating episodes per year.  The Veteran reported headaches with his sinus episodes.  However, the Veteran indicated he had not received any treatment for sinusitis, to include any antibiotic treatments lasting four to six weeks in duration.  

In a March 2009 statement, the Veteran stated that he had recurrent episodes and pain due to the sinusitis.  April 2009 VA treatment notes show the Veteran had no bleeding or pus discharge in his nose, and at an October 2009 VA sinus examination, the examiner reviewed an August 2009 VA MRI that showed the Veteran's sinuses were normal.  The examiner diagnosed seasonal allergies by history.  Indeed, the Veteran reported frequent sneezing in the spring and summer and denied any treatment for sinusitis in the previous twelve months.  

VA treatment records from 2010 reflect the Veteran's treatment included Claritin and daily nasal spray for allergic rhinitis.

In January 2011, the Veteran testified about his sinusitis symptoms, reporting frequent drainage problems.  He denied any antibiotic treatment.  He indicated he was provided antihistamines for his symptoms, but he continued to experience drainage, especially in the winter and spring.  Specifically, the Veteran reported three or four times a year of chronic drainage and pressure.  He also stated that he was experiencing intermittent nose bleeds, which he related to dryness resulting from constantly blowing his nose.  With regard to any occupational impairment, he testified that he had taken three days off of work because of sinus problems and headaches.  

The Board finds that for the time period from July 1, 2008 to August 11, 2013, the service-connected chronic sinusitis more closely approximates the criteria for a 10 percent rating which is three to six non-incapacitating episodes per year characterized by sinus pressure, discharge, and headaches.  The medical evidence shows that the Veteran has recurrent symptoms of chronic sinusitis and there is competent and credible evidence of three or four non-incapacitating episodes a year.  Thus, a 10 percent rating is warranted under Diagnostic Code 6510 for the service-connected chronic sinusitis from July 1, 2008 to August 11, 2013, and the appeal is granted to that extent. 

For the time period from July 1, 2008 to August 11, 2013, the medical evidence of record does not document three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or more than six incapacitating episodes per year.  The lay and medical evidence does not show any incapacitating episodes requiring prolonged antibiotics or more than six non-incapacitating episodes of sinusitis during 12 months.  There are no findings of radical surgery with chronic osteomyelitis,  near constant sinusitis, or purulent discharge and crusting after repeated surgeries.  The Veteran has not undergone any sinus surgery.  The Board finds that the symptomatology which is necessary for a disability rating higher than 10 percent prior to August 12, 2013 under Diagnostic Code 6510 is not present. 

The Board finds that the service-connected chronic sinusitis more closely approximates the criteria for a 30 percent rating which is more than six non-incapacitating episodes per year characterized by sinus pressure, discharge, and headaches for the time period from August 12, 2013.  

In August 2013, the Veteran underwent another VA sinus examination.  The Veteran reported increased pressure in his maxillary sinuses, especially when completing yard work.  He reported cutting grass and exposure to pollen also aggravated his symptoms, as did exposure to dust and exhaust fumes at his work.  

The examiner noted the Veteran's symptoms of sinusitis included sinus episodes, headaches, and pain and tenderness of the affected sinuses, which included both the maxillary and frontal sinuses.   The examiner did not find that the Veteran experience any incapacitating episodes of sinusitis requiring prolonged antibiotics treatment in the past twelve months.  However, the examiner indicated the Veteran experienced seven or more non-incapacitating episodes over the past twelve months due to headaches, pain, and purulent discharge or crusting.  The examiner indicated the Veteran had to take approximately two sick days over the past twelve months for chronic sinus conditions.  

In February 2013 VA virtual records, the Veteran received follow-up treatment for his chronic medical conditions.  An examination of the nose showed the mucosa appeared normal, and there was no tenderness of frontal or maxillary sinuses.  

After careful consideration of the evidence, the Board finds that the Veteran's service-connected sinusitis more nearly approximates a 30 percent rating, but no higher, under the General Formula from August 12, 2013.  The medical evidence shows that the Veteran has recurrent symptoms of chronic sinusitis and there is competent and credible evidence of more than six non-incapacitating episodes a year.  Thus, a 30 percent rating is warranted under Diagnostic Code 6510 for the service-connected chronic sinusitis from August 12, 2013, and the appeal is granted to that extent.  

For the time period from August 12, 2013, the medical evidence of record does not document radical surgery with chronic osteomyelitis, near constant sinusitis, or purulent discharge and crusting after repeated surgeries.  The Veteran has not undergone any sinus surgery.  The Board finds that the symptomatology which is necessary for a disability rating higher than 30 percent from August 12, 2013 under Diagnostic Code 6510 is not present.

In sum, the evidence fails to show that the Veteran has ever experienced an incapacitating episode related to his sinusitis.  Prior to August 12, 2013, the most frequency with which the Veteran reported non-incapacitating episodes was at the time of the January 2011 hearing, during which he reported three to four episodes per year of sinusitis characterized by drainage and pressure.  

At the August 12, 2013 examination, the examiner documented more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  Therefore, based upon these findings and resolving all reasonable doubt in favor of the Veteran, the Board finds that a 10 percent rating, and no higher, is warranted for the chronic sinusitis from July 1, 2008 to August 11, 2013, and a 30 percent rating, and no higher, is warranted for the chronic sinusitis from August 12, 2013.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49, 54.  The claim is granted to that extent.  

The Board recognizes that the Veteran is already service-connected for headaches.  However, these headaches have been described as tension headaches.  Indeed, in granting service connection for headaches, the July 2008 rating decision noted twice daily headaches for the previous two years treated with Tylenol.  There is no medical evidence indicating that the Veteran's tension headaches are the same headache symptoms he reports when experiencing sinus episodes.  Further, the competent and credible evidence shows that the chronic sinusitis is manifested by non-incapacitating episodes with symptoms of drainage, sinus pain and tenderness.  As such, impermissible pyramiding has been avoided.  See 38 C.F.R. § 4.14.

Additional Considerations

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the evidence of record shows the Veteran continues to be employed on a full-time basis, and he has reported missing, at most, three days of work in a year due to sinus problems.  Thus, the Board finds that Rice is inapplicable in this case.

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, it must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected sinusitis are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology.  There has been no unusual clinical picture presented or any other factor which takes the disability outside the usual rating criteria.  

Specifically, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as pain, headaches, and discharge, are the symptoms included in the criteria found at 38 C.F.R. § 4.97.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  


ORDER

An initial 10 percent rating from July 1, 2008 to August 11, 2013, and a 30 percent rating from August 12, 2013 for the service-connected chronic sinusitis is warranted and the appeal is granted to that extent.  




____________________________________________
C.L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


